NO. 07-03-0240-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               SEPTEMBER 3, 2003
                         ______________________________


                     XCEL ENERGY, THIRD PARTY DEFENDANT,

                                                       Appellant

                                            v.

                                 SHERRI LEE HOLLIS,

                                                       Appellee

                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                NO. 50,756-C; HON. PATRICK A. PIRTLE, PRESIDING
                          _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

                               MEMORANDUM OPINION

      Appellant Xcel Energy, by and through their attorneys, have filed a motion to

dismiss this appeal because they longer desire to prosecute it. Without passing on the

merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                 Brian Quinn
                                                   Justice